Citation Nr: 1715606	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asbestosis/mesothelioma.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2011 and December 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a November 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

During the March 2017 Board hearing, the Veteran raised the issue of entitlement to a TDIU.  See March 2017 Board Hearing Transcript (Tr.), page 8.  Thus, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and the VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2017 on the record at the hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal of the issue of entitlement to service connection for asbestosis/mesothelioma be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for asbestosis/mesothelioma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

During the March 2017 hearing, the Veteran testified on the record that he wished to withdraw the issue of entitlement to service connection for asbestosis/mesothelioma.  See Tr., page 2.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed.
ORDER

The appeal regarding the issue of entitlement to service connection for asbestosis/mesothelioma is dismissed.


REMAND

The Board finds that a remand is necessary to obtain an updated VA examination in order to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.  The Veteran was last provided with a VA examination to evaluate his PTSD in April 2011.  Since this examination was conducted, Vet Center treatment records show that the Veteran reported worsening nightmares in February 2013, and increased PTSD symptoms in May 2015.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board finds that any decision with respect to the Veteran's increased rating claim for PTSD may affect the Veteran's claim for a TDIU.  Thus, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that the Veteran has not received notice regarding what is necessary to substantiate a claim for a TDIU, and he has not had the opportunity to complete an appropriate application for a TDIU.  The record also indicates during the appeal period, the Veteran received rental income from a property he managed, worked for himself as a contractor, and worked as an insurance adjustor in disaster relief efforts.  With the exception of the Veteran's lay statements, there is no information in the claims file concerning the Veteran's employment for the entire appeal period, including his income since December 2010.  On remand, the AOJ should send the Veteran proper notice and request that he complete and return a Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  The AOJ should also request that the Veteran provide information regarding his income since December 2010.

The record also indicates that the Veteran receives Supplemental Security Income (SSI) from the Social Security Administration (SSA), and he may have applied for SSA disability benefits.  However, no SSA records are associated with the claims file, and the record does not show that there have been any attempts to obtain such records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency such as the SSA.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  As these records are potentially relevant to the Veteran's claim, efforts should be made to obtain them upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain a copy of any decision to grant or deny SSA (including SSI) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Provide the Veteran with a VCAA notice letter that advises him as to what is needed to substantiate a claim for a TDIU.

3.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits), and ask him to complete and return the forms.

Specifically request that the Veteran provide evidence of his income from December 2010 to the present, including any income from his rental property, his work as a contractor, and his work as an insurance adjustor in disaster relief efforts.
 
4.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD disability, to include any treatment from the Citrus Heights Vet Center.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Sierra Nevada Health Care System dated since February 2016.

5.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


